         Case 1:18-cv-09352-SN Document 100-13 Filed 10/26/20 Page 1 of 3




NY DOCS:C15453.1 ~:99998.42025J
        Case 1:18-cv-09352-SN Document 100-13 Filed 10/26/20 Page 2 of 3

   Fram:    Mufti Ahmed muftiLblocktech.com
 Subject:   Zap Meeting Min - Dec.11th - 12.Noon
    Date:   December 12, 2018 at 8:53 PM America/Los_Angeles
     To:    Kelvyn Hernandez (<c~ivn(c?~biock[oclr.~~ur,,, Mufti Ahmed n7utli;~~l~irx:F.tech.c~~n~

Max:

   • Oracle socket connectivity issue is working appropriately
   • Encountered a problem with creating oracles, possible overflow, putting in large numbers
     messes up the array

Zap Oracle template and Zap Term -Kim:

   • Zap Oracle template and Zap term (CLI Admin)are wrapped up with the IPFS, users have
     the ability to save the files without setting up a server, it's working with Oracle market
   • Tom will be testing to confirm completion, will be deploying another test.net, to have it
     cleaned and have all the new oracles show the updated files
   • All the oracles don't have the same functionality, need to verify with Tom
   • Ethereum contracts are undergoing unit testing
   • Zap Oracle template: we have the demo .js, people can run end to end
   • Zap term/CLI, we need to create a Tutorial video for this one, potentially a video
   • SDK the core functionality has been working, Tom is working on this, Jan 1 may not be a
     show stopper.

Android Contracts - Dimitri:

   • There are linking issues in the software
   • Going through the compilers; tracking the issues and logging them in a detailed manner.

Peter &Armenia Team:

       Public Affairs 8~ Gov't Relations
          o Elections in Armenia is complete and we will resume conversations with Publicly
            administered universities for partnerships, Solidity course delivery, and
          o Meeting tomorrow with the IT ministry, we are having a workshop on the 22nd of
            December
          o Working on building more partnerships with different ministries
       Hackathons 8~ Live Engagement
          o Hackathon we are recruiting participants and limited the seats to 50, with sign up
            ending Jan 10tH
          0 4 weeks of workshops
          o Set to launch in Feb, we want to include the other universities to take part in the event
          o Qualifications are Node.js and Javascript knowledge, to be able to code oracles,
            selection process and interviews to include coding Zap oracles. The main task is to
            develop oracles, and they will use our terminal and templates.
       Marketing &Communications
          o We found an applicant to help with marketing and conceptualizing the online course
          o Victoria and Elen will contribute towards the development of Social Media content and
            directly engage Stefan to drive through Zap Social Media process.

PR /Social Media -Stefan:

   • Zap needs a broad, deep, and extensive marketing campaign
        o Tom —what is a concrete date for Official Launch taking into consideration Jan 1 is a holiday
          o Jan 4 Friday
          o Jan 8 Tuesday
          o Working on building list for Universities, and creating afollow-up strategy
                                                                                                     BTC003076
       Case 1:18-cv-09352-SN Document 100-13 Filed 10/26/20 Page 3 of 3

           o Working on polishing up the One-pager (Cleaning up verbiage)
           o Currently drafting content and making posts
           o Working on the monthly update for this week, waiting for feedback from the team,
             working with Max and tech team and make sure the update it's congruent with The Zap
             Roadmap/Whitepaper
          o Will be emphasizing our release for main net launch set Jan 1, asking for media
             contacts and or sponsored ads
       Article submission
          o A newsletter has been sent to Hamdan for final approval; in Hamdan's court now

Lumi

  • Need an update from Hamdan on Next Steps




                                                                                 BTC003077
